Citation Nr: 0309467	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis and for a 
bilateral leg disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

4.  Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 60 percent disabling. 

5.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1954 to 
September 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In late August 2001, the 
RO, in pertinent part, denied an evaluation in excess of 20 
percent for a service-connected low back disability, a 
herniated disc, L5-S1, denied entitlement to service 
connection for arthritis and a bilateral leg disorder as 
secondary to service-connected herniated lumbar disc, denied 
requests to reopen claims of entitlement to service 
connection for a neck disorder and a left shoulder disorder, 
and denied entitlement to TDIU.  The veteran disagreed with 
those determinations in August 2001.  Following issuance of a 
statement of the case (SOC) in November 2001, the veteran 
submitted timely substantive appeals.  By a rating decision 
issued in April 2002, an increased evaluation to 60 percent 
was assigned for the veteran's herniated intervertebral 
lumbar disc.  Nevertheless, that claim remains in contention.  

The Board notes that, in a June 2001 statement, the veteran 
indicated he wanted to seek service connection for 
"arthritis" as secondary to his service-connected back 
disorder.  The veteran did not specify where the arthritis 
for which he sought service connection was being manifested; 
however, in his June 2001 statement he referenced an attached 
medical statement with a nexus opinion.  The only arthritis 
mentioned in this statement is of the lumbar spine.  Also, 
the veteran has separately sought service connection for "a 
neck condition".  The Board concludes, therefore, that the 
claim for service connection for "arthritis" is a claim for 
service connection for arthritis of the lumbar spine.  

By a statement submitted in May 2002, the veteran's 
representative argued that the veteran was entitled to an 
increased evaluation to 60 percent for back disability prior 
to the assigned effective date of February 20, 2001.  The RO 
addressed this contention in the August 2002 supplemental 
statement of the case (SSOC).  The evidence of record does 
not reflect that the veteran has submitted an appeal of that 
determination.  That issue is not before the Board on appeal 
at this time.

By a rating decision issued in October 2002, the RO increased 
the evaluation assigned for disability due to bilateral 
hearing loss from 10 percent to 30 percent, effective in 
September 2002.  The record before the Board on appeal does 
not reflect that the veteran has disagreed with or appealed 
any aspect of this decision, and that issue is not before the 
Board on appeal at this time.

The veteran's claim for entitlement to service connection for 
a neck disorder and his claim of entitlement to TDIU are 
addressed in the REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  A private medical opinion links the veteran's service-
connected herniated intervertebral lumbar disc to arthritis 
of the lumbar spine. 

3.  The medical evidence establishes that leg weakness and 
other lower extremity symptoms are manifestations of the 
veteran's service-connected herniated intervertebral disc.  

4.  A September 1994 rating decision which denied entitlement 
to service connection for degenerative joint disease of the 
cervical spine was issued to the veteran in October 1994 and 
became final when the veteran did not submit a timely appeal 
of that decision.

5.  The evidence associated with the record since the 
September 1994 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and the new evidence 
must be considered in order to fairly decide the merits of 
this claim.

6.  A February 1959 rating decision which denied entitlement 
to service connection for recurrent dislocation of the left 
shoulder became final when the veteran did not submit a 
timely appeal of that decision.

7.  The evidence associated with the record since the 
February 1959 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and the new evidence 
must be considered in order to fairly decide the merits of 
this claim.

8.  The evidence establishes that the veteran has a current 
disability residual to recurrent dislocations of the left 
shoulder since service.

9.  The veteran's service-connected herniated intervertebral 
disc is manifested by sciatic neuropathy and other 
neurological symptoms, but is not manifested by an 
exceptional disability picture or symptoms not encompassed 
within the schedular evaluation. 

10.  The veteran failed to report for a scheduled VA 
examination.


CONCLUSIONS OF LAW

1.  The veteran incurred arthritis of the lumbar spine 
secondary to service-connected herniated lumbar 
intervertebral disc.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2002).

2.  The criteria for an award of service connection for a 
bilateral leg disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.310 (2002).

3.  A September 1994 rating decision which denied entitlement 
to service connection for a neck disorder is final, but new 
and material evidence to reopen the claim has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).

4.  A February 1959 rating decision which denied entitlement 
to service connection for a left shoulder disorder is final, 
but new and material evidence to reopen the claim has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

5.  The veteran incurred recurrent left glenohumeral 
dislocations in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.310 (2002).

6.  The criteria for an increased evaluation in excess of 60 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for arthritis and a bilateral leg disorder.  He 
contends that he has submitted new and material evidence to 
reopen claims of entitlement to service connection for a neck 
injury and a left 


shoulder disorder.  He further contends that he is entitled 
to an evaluation in excess of 60 percent for his service-
connected herniated intervertebral disc.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims, neither of which are relevant 
to this case).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims, including the claims of entitlement 
to service connection, the requests to reopen claims, and the 
claim for a higher evaluation for service-connected back 
disability, and for TDIU, by means of the discussions in the 
rating decisions issued in August 2001 and April 2002, by the 
SOC issued in November 2001, and by the SSOCs issued in April 
2002 and August 2002.  In addition, the veteran was 
specifically informed, in a letter issued by the Board in 
January 2003, about revisions to the rating criteria 
applicable to his service-connected herniated intervertebral 
disc effective September 23, 2002.

The VCAA was enacted before the veteran submitted the claims 
on appeal in February 2001.  By a letter in May 2001, the RO 
provided the veteran with specific information about each of 
his claims, the status of the claims, and the types of 
evidence which might substantiate the claims, and the process 
by which VA would assist him to identify and obtain evidence.  
In the April 2002 SSOC, the RO provided the complete text of 
the revised regulation at 38 C.F.R. § 3.159 implementing the 
VCAA.  This regulation informs a veteran that he/she is 
responsible to identify relevant evidence and informs a 
veteran that VA will attempt to obtain identified evidence on 
his/her behalf.  

The November 2001 SOC and April and August 2002 SSOCs 
informed the veteran about each of the items of evidence 
associated with the record and offered the veteran the 
opportunity to identify any additional relevant clinical 
records he wanted VA to obtain.  In addition, the veteran was 
also notified, by a September 2001 letter, about the process 
for review of the claims by a Decision Review Officer.  

The veteran was specifically informed of the criteria for 
establishing service connection, and of the criteria under 
the various diagnostic codes and evaluations available under 
those codes applicable to evaluations of the service-
connected disabilities by the November 2001 SOC and the 
August 2002 SSOC, as well as by the rating decision.  In 
addition, the November 2001 SOC included the complete text of 
38 C.F.R. § 3.156, providing the definition of new and 
material evidence.  

The rating decisions, SOC, and SSOCs discussed how the 
evidence of record resulted in the determinations reached, 
and set forth the criteria for each benefit sought.  The 
veteran was notified by the Board of regulations governing 
evaluation of intervertebral disc disease which were revised 
after the last SSOC was issued.  The veteran and his 
representative have responded to the communications from the 
RO and to the Board's January 2003 letter.  There is no 
further duty to inform the veteran regarding the criteria 
applicable to his claims. 

The Board's January 2003 letter to the veteran also advised 
him of the changes brought about by the VCAA.  This letter 
advised him that he had 60 days to respond and also that he 
had one year to submit the requested information and/or 
evidence.  The recent case of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003) held that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent that it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  As noted earlier in this 
decision, a May 2001 letter to the veteran from the RO 
advised him concerning specific information relative to his 
claims, as well as the type of evidence to submit to 
substantiate his claims, and the process by which VA would 
assist him in identifying and obtaining evidence.  This 
letter requested a response as soon as possibly, preferably 
within 60 days.  He was advised therein that he had one year 
to submit evidence.  Because the collective actions of the 
RO, as detailed above, were sufficient to advise the veteran 
of the pertinent provisions of the VCAA and he has had in 
excess of one year to respond, the Board finds that it may 
now proceed to a decision in this case.  The Board's January 
2003 letter advised him of the change in rating criteria for 
intervertebral disc syndrome and included additional 
information which the Board finds to have merely repeated 
information previously provided to him.  Because this letter 
was not the initial notice to the veteran of the information 
necessary to substantiate his claim and concerning the 
obtaining of evidence, the Board concludes that the duty to 
notify has been met and it may proceed with appellate review 
without denying the veteran due process in this regard.

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  That assistance has been 
rendered in this case.  A May 2001 letter advised the veteran 
that VA examinations were being scheduled in connection with 
his claim for benefits.  The veteran did not report for the 
scheduled examinations.  It is clear that the veteran was 
informed of the scheduled examination, as the veteran's 
attorney responded by indicating, in a letter submitted in 
May 2001, that the evidence submitted by the veteran was 
adequate and that the determination that an examination was 
required was arbitrary and capricious.  VA's duty to afford 
the veteran VA examination has been satisfied.

There are no additional records of any type which have been 
identified by the veteran as relevant which VA has not 
obtained.  38 U.S.C.A. § 5103A(a) (West 2002).  The VCAA and 
its implementing regulations have been considered by the RO.  
The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed, finds that the development of the claim has been 
consistent with the provisions of the new law. 

Applicable laws and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  The requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Although the veteran's claims for service connection for a 
neck disorder and for a left shoulder disorder have 
previously been denied, the veteran may reopen the claims, if 
he submits new and material evidence.  38 U.S.C.A. § 5108; 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation which governs determinations as to whether 
evidence is new and material, 38 C.F.R. § 3.156, as in effect 
prior to August 2001, does not identify the qualities 
evidence must have to be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Evidence submitted since the prior final denial, 
however, should "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  As previously noted, however, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000 so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  



Factual background

Historically, the veteran's service medical records reflect 
that, while serving on a destroyer, he was washed overboard 
in early 1957, apparently in a hurricane.  The veteran 
complained of recurrent back pain after that incident.  A 
report to the Physical Evaluation Board submitted in October 
1957 reflects that a lumbar laminectomy was performed In 
September 1957.  A lumbar myelogram disclosed a central 
defect.  By a rating decision prepared in February 1959 and 
issued in March 1959, the veteran was awarded service 
connection for a herniated lumbar intervertebral disc, L5-S1, 
and a 20 percent disability evaluation was assigned under DC 
5293.  

1.	Entitlement to service connection for arthritis and for 
a bilateral leg disorder

(a) Arthritis

By a private medical statement submitted in June 2001, 
J.A.W., Jr., MD, stated that the veteran had signs and 
symptoms of progressive arthritic changes in the lumbar 
spine.  As this statement was included in a paragraph 
describing the residuals of the veteran's service-connected 
back injury, the statement is, in essence, an opinion that 
the veteran has arthritis of the lumbar spine as a result of 
his service-connected herniated disc.  

The report of a December 2001 magnetic resonance imaging 
examination (MRI) disclosed posterior osteophytic spurring at 
T11-T12.  There were posterior osteophytes or posterior 
hypertrophic changes at L2-L5.  

The evidence of record establishes that the veteran incurred 
an injury during service (herniated lumbar vertebral disc), 
and has a current disability, arthritic changes of the lumbar 
spine, and includes a medical opinion that the current 
disability is secondary to the injury incurred in service.  
When a current disorder is proximately caused by or secondary 
to a service-connected disability, service connection is 
warranted.  38 C.F.R. § 3.310.  As such, the criteria for 
secondary service connection for arthritic changes of the 
lumbar spine are met.  Service connection is warranted.  

(b) Bilateral leg disorder

Dr. W's June 2001 statement also indicates that the veteran 
has loss of reflexes of the lower extremities and increasing 
weakness involving the lower extremities, "directly 
attributable to his back difficulties."  There is no medical 
evidence of diagnosis or treatment of any disorder of the 
lower extremities other than the loss of reflexes and 
weakness of the lower extremities.  

To the extent that the veteran seeks service connection for a 
bilateral leg disorder manifested by loss of reflexes or by 
weakness, Dr. W.'s medical statement establishes that such 
symptoms are not manifestations of a diagnosed leg disorder, 
but are medically attributable to the veteran's herniated 
lumbar disc disability.  Service connection is already in 
effect for the veteran's herniated lumbar disc.  As such, 
this statement is unfavorable to the veteran's claim of 
entitlement to service connection for a bilateral leg 
disorder.  

The veteran did not report for VA examination scheduled in 
connection with this claim.  The veteran was so notified by 
the August 2001 rating decision, and the rating decision 
further advised him that he should inform VA if he wished to 
report for examination.  The veteran has not requested that 
the VA examination be rescheduled.  

VA outpatient treatment records dated from January 2001 
through June 2002 are the only medical evidence or opinion of 
record, other than the private medical statements submitted 
by Dr. W.  The initial VA outpatient treatment record in 2001 
reflects that VA had not seen the veteran for some time.  As 
such, this treatment note reflects that no earlier VA 
treatment records are available.  The VA treatment records 
associated with the claims file are devoid of evidence of 
diagnosis or treatment of a bilateral leg disorder, although 
the treatment records do reflect that the veteran was treated 
for low back pain and for gout.

In the absence of evidence of a medically diagnosed right leg 
or left leg or bilateral leg disorder, the criteria for an 
award of service connection for a leg disorder are not met.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
appeal for service connection for a leg disorder must be 
denied.

2.	Request to reopen claim for service connection for a 
neck disorder

By a rating decision prepared in September 1994 and issued in 
October 1994, the RO denied entitlement to service connection 
for degenerative joint disease, cervical spine.  The evidence 
of record at that time consisted of the veteran's service 
medical records and VA examination reports dated in February 
1959 and in June 1994.  The physician who conducted a June 
1994 VA examination provided an opinion that degenerative 
joint disease, cervical spine, was "questionably due to 
trauma."

The evidence obtained since that rating decision includes a 
February 2001 private medical statement which indicates that 
the veteran's injuries during service included neck injuries.  
The statement indicates that these injuries "are well 
documented in his prior medical records from his Naval 
hospitalization."  

This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
New and material evidence has been submitted, and the Board 
finds that this new medical opinion requires that the claim 
be reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, further development of the evidence is 
required, since the statement indicates that the veteran's 
neck injuries were documented, but there is no such 
documentation in the evidence associated with the claims 
file.  If there is additional relevant evidence which is not 
yet associated with the claims file, the VCAA requires that 
VA provide the veteran with an opportunity to submit or 
identify that evidence before completing adjudication of the 
claim.  The further development of this reopened claim is 
addressed in the REMAND appended to this decision.  

3.  Request to reopen claim for service connection for a left 
shoulder disorder

By a rating decision issued in February 1959, the RO denied 
entitlement to service connection for a left shoulder 
disorder.  The evidence of record at that time consisted of 
the veteran's service medical records and the report of a 
February 1959 VA examination.

The evidence obtained since that time includes transcripts, 
or partial transcripts, of October 1957 and May 1960 hearings 
before a Naval Physical Evaluation Board.  The hearing 
transcripts contain testimony about the veteran's 
dislocations of the left shoulder.

The report of an examination conducted for purposes of the 
veteran's temporary disability retirement, dated in January 
1960, reflects a diagnosis of recurrent dislocation of the 
left shoulder.  

The evidence obtained since that rating decision includes the 
report of a November 1960 VA examination.  Although the 
examiner did not discuss the history of findings regarding 
the left shoulder, and radiologic examination disclosed no 
abnormality of the left shoulder, the examiner assigned a 
diagnosis of recurrent dislocation, shoulder, left, post-
traumatic.  

In the report of a December 2001 evaluation of the veteran, 
Dr. W. states that the veteran incurred a dislocated left 
shoulder in service, and now has degenerative joint disease, 
left shoulder, post-dislocation.  This opinion links the 
current left shoulder disorder to initial left shoulder 
dislocation and recurrent dislocations which began in 
service.

This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
New and material evidence has been submitted regarding the 
veteran's claim for service connecting a left shoulder 
disorder, and the Board finds that the claim must be 
reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, the Board notes that the veteran's 
service medical records do not reference left shoulder 
dislocations, but it is also clear that the veteran's service 
medical records are not complete.  The veteran reported, at 
the time of the February 1959 VA examination, that he had 
experienced recurrent glenohumeral dislocations, some 
requiring medical treatment and use of anesthesia, to get the 
shoulder back in place.  In particular, the only record of 
the veteran's hospitalization is an operative report and a 
report for the Physical Examination Board.  Thus, the lack of 
reference to the treatment described by the veteran is 
consistent with the gaps in the records associated with the 
claims file.  Moreover, the veteran testified about recurrent 
left glenohumeral dislocations in naval Physical Evaluation 
Board proceedings, at a time when more complete clinical 
diagnostic and treatment records were available.

The report of the 1960 VA and service department examinations 
reflect that a diagnosis of recurrent left shoulder 
dislocation continued to be assigned.  Current treatment 
records reflect that the veteran has a current left shoulder 
disorder, diagnosed as degenerative joint disease, and 
include a medical opinion linking that disorder to recurrent 
shoulder dislocations incurred in service.  Although the 
service medical records do not reference the recurrent 
shoulder dislocations, it is clear that those records do not 
include complete reports of the veteran's hospital treatment, 
and service department records proximate to the veteran's 
service reference left shoulder disability.  

Assuming the credibility of the history provided to VA and 
the testimony by the veteran before the service department 
Physical Evaluation Board proximate to his service, the new 
and material medical opinion links a current disorder to 
recurrent left shoulder dislocations first manifested in 
service.  As the evidence satisfies each of the criteria for 
a grant of service connection, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
warrants a grant of service connection for residuals of 
recurrent dislocations of the left shoulder.  38 U.S.C.A. 
§ 5107(b).

4.  Claim for increased evaluation for lumbar spine 
disability

As noted above, the veteran was awarded service connection 
for a herniated intervertebral disc, L5-S1, in 1959, and a 20 
percent disability evaluation was assigned under DC 5293.  In 
February 2001, the veteran sought an increased evaluation for 
his service-connected back disability.

By a private medical statement submitted in June 2001, 
J.A.W., Jr., MD, stated that the veteran had progressive low 
back pain related to his service-connected back injury.  The 
veteran, who was status post laminectomy, was able to walk 
only about two blocks before pseudoclaudication pain would 
start.  The veteran had loss of reflexes in the lower 
extremities, except for the right knee reflex.  The veteran 
was unable to bend or to lift anything, and had fallen at 
least three times as a result of weakness of the lower legs.

The veteran did not report for VA examination scheduled in 
connection with this claim.  The veteran was so notified by 
the August 2001 rating decision, and the rating decision 
further advised him that he should inform VA if he wished to 
report for examination.  

In a report dated in December 2001, Dr. W. stated that the 
veteran was starting to develop right foot drop, but retained 
control of bowel and bladder function.  

A private statement from a rehabilitation services group 
dated in January 2002 stated that the veteran should limit 
sitting to 30 minutes with regular position changes, should 
limit stationary standing to 10 to 15 minutes duration, with 
regular position changes, and should walk only occasionally 
and no more than one block at a time.  As a result of right 
lower extremity weakness, the veteran was precluded from 
crouching, forward bending at the waist, squatting, or 
walking on the knees.  

During the pendency of this appeal, VA issued new regulations 
for rating disabilities under DC 5293, which became effective 
September 23, 2002.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  38 U.S.C.A. § 5110.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2002, neither 
the RO nor the Board may apply the revised rating schedule.

Under the old regulatory criteria, a 40 percent rating is 
warranted under 38 C.F.R. § 4.71a, DC 5293, for 
intervertebral disc syndrome, when there are severe; 
recurring attacks, with intermittent relief.  A 60 percent 
rating is warranted when the intervertebral disc syndrome is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

Under the new criteria for DC 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note (1) states that for purposes of evaluations 
under DC 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are also to 
be evaluated separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) states that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment should 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  When a 
veteran receives less than the maximum evaluation under a 
diagnostic code based upon symptomatology which includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another diagnostic code 
pertaining to limitation of motion.  VAOPGCPREC 36-97.  See 
DeLuca v. Brown, supra.  However, as the veteran has, in this 
case, been assigned the maximum rating available under DC 
5293, further evaluation of additional functional loss under 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The MRI examination disclosed objective findings of 
intervertebral disc pathology, and the medical evidence 
reflects chronic pain, with little intermittent relief, and 
neurologic symptoms, including loss of some deep tendon 
reflexes in the lower extremities, weakness in the lower 
extremities, and some beginning signs of right foot drop.  As 
such, this medical evidence is consistent with the 60 percent 
evaluation currently assigned under DC 5293.  That is the 
maximum schedular evaluation under DC 5293.  The Board notes 
that orthopedic and neurologic manifestations may, after 
September 23, 2002, be evaluated separately.  However, the 
veteran did not submit any evidence as to his orthopedic and 
neurological manifestations from September 23, 2002, so there 
is no factual basis, under the revised regulation, upon which 
to provide a higher rating from September 23, 2002.  

Moreover, as further discussed below, the veteran did not 
report for scheduled VA examination, and has not provided 
information as to good cause for missing that examination.  
The governing regulation, at 38 C.F.R. § 3.655, requires that 
the claim for increase be denied.

The Board has also considered whether the veteran might be 
entitled to a higher evaluation under any other diagnostic 
code.  However, there is no evidence of fracture of the 
spine, paralysis, ankylosis, or other findings or diagnosis 
which would warrant an evaluation in excess of 60 percent 
under criteria applicable to the spine.  See DCs 5285-5295.  

The Board has also considered whether the veteran is entitled 
to an extraschedular evaluation in excess of 60 percent for 
his service-connected lumbar spine disability.  The United 
States Court of Appeals for Veterans Claims has held that the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Board observes that the 
RO provided the veteran with the regulations governing the 
assignment of an extraschedular rating, under 38 C.F.R. § 
3.321(b)(1), in the November 2001 SOC.  That regulation 
provides that, in the unusual case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the impairment 
in the average earning capacity due exclusively to the 
service-connected disability.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
for consideration of the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  See Bagwell, supra; Floyd v. Brown, 9 
Vet. App. 88, 96 (1996). Under Floyd, the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See VAOPGCPREC 6-96.

The RO notified the veteran, in the November 2001 SOC, that 
he did not meet the criteria for an extraschedular evaluation 
in excess of 60 percent for his service-connected lumbar 
spine disability.  The RO again discussed the evidence as to 
extraschedular evaluation in the April 2002 SSOC.  Moreover, 
at that time, the RO notified the veteran that he had not 
reported for VA examination, and advised him of the 
consequences of failure to report, under 38 C.F.R. § 3.655, 
and afforded the veteran an opportunity to request that the 
VA examination scheduled in connection with the claim for an 
increased evaluation be rescheduled.  The veteran has not so 
requested.  

The provisions of 38 C.F.R. § 3.655 mandate that if a veteran 
without adequate reason or good cause fails to report for a 
scheduled VA examination necessary to adjudicate his claim 
for an increased rating, the claim shall be denied.  In this 
case, the RO granted an increased evaluation to 60 percent 
despite the fact that the veteran failed to report for his 
scheduled VA examination.  The Board must deny the veteran's 
claim for an evaluation in excess of 60 percent because of 
his failure to report for examination.  

The Board notes, moreover, that the veteran has not 
identified any factors of his lumbar spine disability which 
may be considered to be exceptional or unusual, and the Board 
does not note such factors in the limited medical evidence 
available.  While it is clear that the veteran has pain and 
neurologic symptoms, the criteria for a 60 percent evaluation 
under DC 5293 clearly encompass such factors.  

By the terms of 38 C.F.R. § 3.321(b), an exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  While the veteran has presented evidence that his 
service-connected spine disability interferes with his 
employment, the evidence present is in general terms.  The 
December 2001 private medical statement from Dr. W., for 
example, states that the current findings show that the 
veteran has significant permanent and near total disability.  
While this evidence clearly reflects marked interference with 
employment, the statement does not indicate that the service-
connected spine disability has resulted in such interference; 
rather, the statement indicates that the veteran's "near 
total" disability is the result of the combination of all 
impairments.  The Board notes that the veteran's service-
connected spine disability is not his only service-connected 
disability.  The evidence of record does not establish that 
that the service-connected low back disability alone presents 
an unusual or exceptional disability picture.  The Board 
notes in particular that, although there is no evidence of 
record which suggests an exceptional disability picture or 
requires referral for consideration of extraschedular 
evaluation for lumbar spine disability, the veteran has also, 
in essence, sought an extraschedular evaluation through his 
claim for TDIU.  The determination that the criteria for an 
extraschedular evaluation for lumbar spine disability are not 
met does not preclude the veteran from seeking TDIU.  Cf. 
Brambley v. Principi, 17 Vet. App. 20 (2003).

The Board has considered whether the veteran might be 
entitled to an evaluation in excess of 60 percent from 
September 23, 2002, based on the revised regulation and 
criteria governing evaluation of intervertebral disc 
disability.  The additional medical statement provided in 
December 2002 does not address the new criteria specifically.  
That statement reflects that the veteran's functional ability 
has decreased, but does not indicate separately what the 
veteran's current orthopedic and neurologic disabilities are, 
so as to allow the Board to determine whether an increased 
evaluation could be granted if those disabilities were 
evaluated separately.  The December 2002 report notes that 
the veteran has experienced an increase in neck pain.  This 
finding is not relevant to warrant an increased evaluation 
for the service-connected lumbar disability.  Finally, the 
December 2002 private medical statement indicates that, 
"Because of all his health related issues, [the veteran] has 
become unemployable at this time."  This clinical statement 
does not support an increased evaluation based on the revised 
criteria under DC 5293, since it does not provide any 
specific findings with which to evaluate the current severity 
of the veteran's service-connected herniated intervertebral 
disc disability.  


ORDER

Secondary service connection for arthritis of the lumbosacral 
spine is granted.

Service connection for a bilateral leg disorder is denied.

The request to reopen a claim of entitlement to service 
connection for a neck disorder is granted; the appeal is 
granted to this extent only.

Service connection for left shoulder disability residual to 
recurrent dislocations is granted. 

The appeal for an increased evaluation for a lumbar spine 
disorder, currently evaluated as 60 percent disabling, is 
denied. 


REMAND

The veteran contends that his current neck disorder was 
incurred in service or as a result of service-connected 
disability.  It is not clear from the evidence of record 
whether the veteran has been clearly advised as to the 
evidence required to substantiate that claim, since, in 
particular, he was informed of the evidence required to 
reopen the claim.  The claim has been reopened, and the 
veteran should now be advised as to the evidence required to 
substantiate the claim on the merits.  38 U.S.C.A. § 5103 
(West 2002).  The veteran should be afforded the opportunity 
to specifically identify where relevant treatment records 
might be located, and should be afforded the opportunity to 
identify or submit alternative records.  The RO should obtain 
the identified records, or notify the veteran of all requests 
to obtain records, and should afford the veteran VA 
examination, if medical opinion is needed to adjudicate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The veteran also contends that his service-connected 
disabilities preclude him from working.  The claim for TDIU 
benefits should be deferred until the claim of entitlement to 
service connection for a neck disorder has been adjudicated, 
since the outcome of that claim may affect the veteran's 
claim for TDIU.  Cf. Harris v. Derwinski, 1 Vet. App. 180 
(1991) (inextricably intertwined issues on appeal).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the National Personnel 
Records Center (NPRC) to search for any 
additional service medical records for the 
veteran, in particular, separately-filed 
records from the U.S. Naval Hospital, 
Portsmouth, Virginia, or clinics associated 
with the hospital, for the veteran's treatment 
in 1957 through 1958, or records from periodic 
examinations for TDRL purposes from Irwin U.S. 
Army Hospital, Fort Riley, Kansas.  
2.  The RO should ask the veteran to identify 
any VA Medical Center at which he believes he 
may have been treated for a neck disorder soon 
after service, or prior to January 2001.  The 
RO should obtain records from each VA Medical 
Center the veteran identifies.  
3.  The RO should afford the veteran an 
opportunity to identify any private (non-VA) 
provider of medical treatment for a neck 
disorder prior to February 2001.  He should be 
asked to identify any private physician, 
clinic, hospital, HMO, or employer medical 
plan.  The veteran should specifically be 
advised that clinical evidence from providers 
who treated him proximate to service would be 
of the greatest weight to substantiate his 
claim.  The RO should obtain records from each 
health care provider the veteran identifies.  
4.  The RO should ask the veteran if he is 
able to identify any employer after his active 
duty service from which clinical records or 
employment records pertaining to a neck 
disorder might be available.  
5.  The RO should advise the veteran that he 
may provide alternative types of evidence to 
show when a neck disorder had its onset, or to 
establish the etiology of that disorder, 
including statements from former employers, 
supervisors, co-workers, or acquaintances, 
written opinions from physicians or other 
health care providers, and the like.
6.  The RO should offer the veteran an 
opportunity to complete and return an updated 
application for compensation based on 
unemployability, and, in addition, should 
advise the veteran that he may submit any 
employer statement or income information he 
may wish to provide, and that he may identify 
any additional information in this regard 
which he wishes VA to assist him to obtain.  
Two copies of the form should be provided.
7.  After completing any necessary 
development, the RO should determine whether 
additional development and/or VA medical 
examination is required.  If medical 
examination is necessary, the RO should afford 
the veteran an orthopedic examination to 
determine whether it is at least as likely as 
not that the veteran has a current neck 
disorder as a result of service-connected 
injury.  
8.  After completing all other development, 
the RO should adjudicate the claim for TDIU, 
affording the veteran any VA examination 
necessary to obtain medical opinion as to 
whether the veteran is unemployable, and, if 
so, what limitations on employment or 
employability are the result of each service-
connected disability.
9.  The RO should then readjudicate the 
remaining issues on appeal in accordance with 
currently applicable law and regulations.  If 
any claim remains denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the issuance 
of a supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond. 
Thereafter, the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

